Citation Nr: 0210983	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98- 20 929	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and, if so, whether the claim 
may be granted.


REPRESENTATION

Appellant represented by:	The American Legion




FINDINGS OF FACT

1.  The veteran served on active duty from June 1976 to 
October 1976.

2.  In an April 24, 2002, supplemental statement of the case 
the RO determined recent evidence associated with the record 
was sufficiently new and material to reopen the claim and 
sufficient on its own to warrant allowance of the claim for 
service connection for an acquired psychiatric disorder.

3.  There is no longer a controversy regarding the benefit 
sought, as the RO's decision to grant service connection for 
an acquired psychiatric disability resolves the matter.

CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for an acquired psychiatric disability. 38 U.S.C.A. § 511, 
7104, 7105 (West Supp. 2002); 38 C.F.R. §§ 20.101(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511 (a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.

In this context, the Board observes that the RO in its April 
2002 supplemental statement of the case granted entitlement 
to service connection for an acquired psychiatric disorder.  
As a result, the grant has fully resolved, and thus has 
rendered moot, the administrative claim on appeal to the 
Board.   When there is a complete grant of benefits, there is 
nothing to be appealed.  Having resolved the claim in the 
veteran's favor, there is no longer a question or controversy 
remaining with respect to entitlement to service connection 
for a psychiatric disorder.  There are no exceptions to the 
mootness doctrine present because the relief sought on 
appeal, the initial award of service connection, has been 
accomplished without the need for action by the board.  See, 
e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
38 U.S.C.A. § § 511, 7104, 7105; 38 C.F.R. § 20.101. 
Accordingly, the appeal is dismissed.


ORDER

The appeal is dismissed.


	
_____________________________
F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel. In the section entitled 
"Representation before VA," filing a "Notice of 
Disagreement with respect to the claim on or after November 
18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing 
you.



 
 


